 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

x
MUSIC ROYALTY CONSULTING, INC.,
Plaintiff,
-against- : ORDER
RESERVOIR MEDIA MANAGEMENT, INC., 18 CV 9480 (CM) (KNF)
Defendant.
x

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

IT IS HEREBY ORDERED that a telephone conference shall be held in the above-captioned
action on January 28, 2020, 10:00 a.m. Counsel are directed to call (888) 557-8511 and, thereafter,
enter access code 4862532.

Dated: New York, New York SO ORDERED:

November 14, 2019 / . .

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 

 
